Title: From Thomas Jefferson to Thomas Pinckney, 11 September 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Sep. 11. 1793.

  Your letters of May 11. and 15. June 14. and 20. are recieved. My last to you have been of Aug. 20. and 29. and Sep. 1. The first of these covered a bill of exchange drawn by John Wilcocks in your favor on Edward Mc.Culloch & Co. London for £1077–11–9 sterl. cost here 5000.D. of which I now inclose a duplicate. I am endeavoring to procure a remittance of 10,000. Dollars more to London or Amsterdam. I now inclose you the following papers.


1793.
Apr
 8.
a letter of Messrs. Carmichael and Short to me.



May.
 5.
do.



June
18.
a letter of Messrs. Viar and Jaudenes to me.




30.
a letter of mine to Messrs. Carm. and Short.

 


July
11.
a letter of mine to Messrs. Viar and Jaudenes.




11.
a letter of theirs to me.




13.
another do.




14.
a letter of mine to them.




a note of the policy of Spain as to the Missisipi, from good authority.


These are communicated merely for your information, and to govern your discretion in any occurrence which may arise where this information may enable you to do good or avoid evil. You mention that when proposing arrangements for the regulation of impressments of seamen, so as to shelter our seamen from them, you were told that Mr. Bond was to make enquiries here for a final arrangement. He has been long arrived, and we have never heard of any enquiries.—You must have received the President’s proclamation by Lesley who was the bearer of it, whose arrival you mention in your last. The North-Western Indians have refused to meet our Commissioners unless they would agree as a preliminary article to make the Ohio our boundary. This was impossible on our part, on account of the lands sold on the other side to Individuals: consequently the war goes on, and we may expect very shortly to hear of General Wayne’s advance towards them.—A very contagious and mortal fever has made it’s appearance here lately. The week before last there were about 40. deaths under it, the last week about 80. This week they will be about 200. and it goes on increasing. The city is thrown into the utmost consternation by it. All descriptions of people are flying from it, as far as any asylum can be found. This endangers the spreading it through the country and in other large cities. All the public offices are shutting. The President went to M. Vernon yesterday according to an arrangement of long standing. Colo. Hamilton is ill of the fever, though on the recovery. General Knox is going away. I think to go also in some days. When or where we shall re-assemble will depend on the course this malady takes, and on that will depend the date of my next letter to you. I have the honor to be with great & sincere respect & esteem Dr Sir your friend & servt

Th: Jefferson

